Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a Non-Final Office Action in responses to patent application filed 09/23/2021, is a continuation of 16179118, filed 11/02/2018 , now U.S. Patent #11301621 and having 1 RCE-type filing therein; claims foreign priority to 2017-222148, filed 11/17/2017. Claim 1 is  pending; Claim 1 is independent claim. 

In addition, in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement IDS(s) submitted on 11/01/2021 and 09/23/2021 is/are in-compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner. 


   
     Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claim 1 of U.S. Patent 11,301,621 [hereinafter patent ‘621] issued 04/12/2022 to Patent  Application 16/179,118 filed 11/02/2018.
  Although the conflicting claims are not identical, but they are not patentably distinct from each other because they are both exhibiting similar a method relates to  document processing apparatus...including a scanner configured to capture a document and create a scanned electronic document corresponding to the document... programmed to perform the following: store in the memory in advance a format of the scanned electronic document, .... acquire from the scanned electronic document, character information using at least the character direction and number of character rows from the format stored in memory in advance; and register the acquired character information as attribute information of the electronic document...
As analyze by the Examiner (see the claim(s) comparison for details), it would have been obvious to one of ordinary skill in the art at the time of the invention to reasonably interprets the current patent application; which is conceptually the same invention as method for including...a scanner configured to capture a document and create a scanned electronic document corresponding to the document; the document processing apparatus configured with a memory and processor, programmed to perform the following: store in the memory in advance a format of the scanned electronic document.... acquire from the scanned electronic document, character information using at least the character direction and number of character rows from the format stored in memory in advance; and register the acquired character information as attribute information of the electronic document...as taught in patent ‘621
Thus, they are both exhibiting similar method for relates to relates to a document processing ...including  a scanner configured to capture a document and create a scanned electronic document corresponding to the document; the document processing apparatus configured with a memory and processor, programmed to perform the following: store in the memory in advance a format of the scanned electronic document, ... acquire from the scanned electronic document, character information using at least the character direction and number of character rows from the format stored in memory in advance; and register the acquired character information as attribute information of the electronic document...

Please noted: A terminal disclaimer may be effective to overcome an obviousness-type double patenting rejection over a pending application (37 CFR 1.321(b) and (c)).  The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 




The Claims are comparing as following:
Claim 1 of current application and the Patent ‘621 are compared as follows, 
  Current Application
Patent ‘621

Claim 1 [Broad]
 
Claim 1 [Specific]
A document processing apparatus, comprising: a scanner configured to capture a document and create a scanned electronic document corresponding to the document; the document processing apparatus configured with a memory and processor, programmed to perform the following: store in the memory in advance a format of the scanned electronic document, the format of the scanned electronic document including for each of a plurality of character information data fields, at least: (i) a start and end coordinates of the character information, (ii) a character direction of the character information, (iii) a number of character rows of the character information, OR (iv) a character type of the character information; acquire from the scanned electronic document, character information using at least the character direction and number of character rows from the format stored in memory in advance; and register the acquired character information as attribute information of the electronic document...(Claim 1)
A document processing apparatus, comprising: a scanner configured to capture a document and create a scanned electronic document corresponding to the document; the document processing apparatus configured with a memory and processor, programmed to perform the following: store in the memory in advance a format of the scanned electronic document, the format of the scanned electronic document including for each of a plurality of character information data fields, at least: (i) a start and end coordinates of the character information, (ii) a character direction of the character information, (iii) a number of character rows of the character information AND (iv) a character type of the character information; acquire from the scanned electronic document, character information using at least the character direction and number of character rows from the format stored in memory in advance; and register the acquired character information as attribute information of the electronic document...(Claim 1)








        Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Shimazaki (“US 20160227066 A1” filed 05/15/2015 –Published 08/07/2016 [hereinafter “Shimazaki”]. 
Independent Claim 1, Shimazaki teaches: A document processing apparatus, comprising: a scanner configured to capture a document and create a scanned electronic document corresponding to the document; the document processing apparatus configured with a memory and processor, programmed to perform the following: store in the memory in advance a format of the scanned electronic document, the format of the scanned electronic document including for each of a plurality of character information data fields, AT LEAST: (i) a start and end coordinates of the character information, (ii) a character direction of the character information, (iii) a number of character rows of the character information, OR (iv) a character type of the character information;... (Abstract and Para(s) 30, 39-44, 93, 99 and Fig. 9, describing acquiring unit …wherein an image receiving unit 24…receiving a collation result between a character string acquired by the character recognizing unit 26 and format information registered in advance…. setting a display position of a frame using information on coordinates and sizes included in the layout information of a position of the area where the character information to be registered as the attribute information (a title, a date, a name, an organization name, a store name, or the like)  is acquired from the electronic document...and a character type of the character information...)
Shimazaki further teaches: acquire from the scanned electronic document, character information using at least the character direction and number of character rows from the format stored in memory in advance; and register the acquired character information as attribute information of the electronic document. (Abstract and Para(s) 30, 39-44, 82, 93, 99 and Fig. 9, describing acquiring unit …wherein an image receiving unit 24…receiving a collation result between a character string acquired by the character recognizing unit 26 and format information registered in advance…. a character type of the character information... Moreover, in Para(s) 40, 51, 82, 94, 96 and 108-109, further mentions number of character rows from the format stored in memory in advance; and register .... attribute information of the electronic document...Also, Para 82, specifically teaches character information using at least the character direction and number of character rows from the format stored in memory in advance...)

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kono et al., (“US 20080187221 A1” filed 08/02/2007- Published 08/07/2008 [hereinafter “Kono”], describing data set and registered in the attribute value information memory 30; registers the attribute name extraction part 23; which obtains the coordinate values associated with the attribute name in the attribute value information memory [in Para(s) 21--27].
YOSHIDA et al., (“US 20180189562 A1” Con of PCT/JP2016/075721 filed 09/01/216), provides a character recognition apparatus includes a character string image acquisition unit, a combination graph generation unit, a combination graph integration unit and an output unit. The character string image acquisition unit acquires a character string image [the Abstract and Para(s) 16-23].
Ozawa et al., (“US 20040190035 A1” filed 09/12/2006-Published 09/30/2004), provides the acquisition component … the pieces of attribute information are tree-structured as components of pieces of item information. The attribute information is information used for generating a screen structure for displaying the item information on a screen or interpreting a value displayed on the screen, or represents a position, a shape, a value to be displayed, and the like which are used to display on a screen Para(s) 89, 98 and 108-113].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC A TRAN/Primary Examiner, Art Unit 2177